Citation Nr: 1311322	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-42 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for residuals of a hand injury.

4.  Entitlement to service connection for shortness of breath.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to service connection for a neck disability and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with residuals of a hand injury during the pendency of this claim.

2.  The Veteran has not been diagnosed with shortness of breath during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a hand injury are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012).

2.  The criteria for service connection for shortness of breath are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided notice required under VCAA in September 2009, to include notice as required under Dingess.  Moreover, after the letter was provided, the Veteran was afforded the opportunity to submit additional evidence and he did so.  Furthermore, the claim was thereafter readjudicated.  Therefore, the purpose of the VCAA notice was fulfilled. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Available service treatment records and pertinent post-service records have been associated with the claim folder.  

The Veteran has not been afforded a VA medical examination in response to the claims for residuals of a hand injury and shortness of breath, herein decided.  However, medical examination is not required if the appellant has not presented a prima facie case for the benefit claimed.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  As noted in detail below, the Veteran has not presented a prima facie case for service connection for these claims.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claims. 

Legal Criteria and Analysis 

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  However, the claimed disabilities are not "chronic diseases" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.309(b) does not apply.  See Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, supra, 1 Vet. App. at 57. 

Claim - Residuals of a Hand Injury 

The Veteran's filed the instant claim for service connection in September 2009.

The record establishes that the Veteran did not have residuals of a hand injury at the time the claim for VA disability compensation was filed in September 2009, or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, he is not entitled to service connection for residuals of a hand injury.

Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the Veteran is not competent to render an opinion concerning medical diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As discussed above, there is no medical evidence showing that the Veteran has residuals of a hand injury.

Therefore, for the reasons and bases expressed above, the Board concludes that the evidence in this case preponderates against the claim and the benefit of the doubt rule is not for application.  Gilbert, 1 Vet. App. 49, 53.

Claim - Shortness of Breath

The Veteran's filed the instant claim for service connection September 2009.

Service treatment records show a subjective report of medical history in connection with a separation examination in September 1969 in which the Veteran denied ever having or currently having shortness of breath.  

The record establishes that the Veteran did not have shortness of breath at the time the claim for VA disability compensation was filed in September 2009, or during the pendency of the claim.  See McClain, 21 Vet. App. 319, 321.  Therefore, he is not entitled to service connection for shortness of breath.

Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer, 3 Vet. App. 223, 225; Rabideau, 2 Vet. App. 141, 144.  

The Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 398, 403; Caldwell, 1 Vet. App. 466.  However, the Veteran is not competent to render an opinion concerning medical diagnosis or causation.  See Espiritu, 2 Vet. App. 492, 494.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones, 7 Vet. App. 134, 137.  As discussed above, there is no medical evidence showing that the Veteran has shortness of breath during the pendency of this claim.

Therefore, for the reasons and bases expressed above, the Board concludes that the evidence in this case preponderates against the claim and the benefit of the doubt rule is not for application.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for residuals of a hand injury is denied.

Entitlement to service connection for shortness of breath is denied.


REMAND

Claim - Neck Disability

The Veteran filed the instant claim for service connection for a head disability, later classified as a neck disability, in September 2009.  The Veteran asserts that his neck condition had onset in Vietnam in May 1968 when he was struck at the base of the skull with shrapnel (a shell fragment.)   

The Board notes that if VA determines that a veteran engaged in combat with the enemy, then the veteran's lay testimony or statements are accepted as sufficient evidence of the occurrence of the injury or disease 38 C.F.R. § 3.304(d) provided that the claimed injury or disease is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.

The Veteran's Form DD-214 shows a specialty number and title (13A10, FA Basic), Field Artilleryman, indicating that the combat presumption should apply.  Given that the claimed injury is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay statements are accepted as sufficient  evidence of the occurrence the fragment wound.

The Veteran was afforded a VA examination in February 2011 in which he reported the aforementioned shrapnel injury.   He also reported receiving chiropractic care for the first time in 1976 and the last time being in 2005.  The VA examiner noted that he or she did not see a scar.  The examiner diagnosed cervical strain and opined that the condition was not due to, caused by, or a result of the Veteran's military service; there was no indication that he had any chronic ongoing problems since the time of his discharge with the cervical strain.  The examiner also stated that the medical records were silent for conditions pertaining to the neck for more than 30 years.  However, the Board notes that the examiner also stated that "given the history of trauma, more sensitive evaluation by the way of CT can be considered as warranted."

Given that the Veteran's statements are sufficient to verify the occurrence of the in-service shrapnel injury, the Board finds that he should be afforded another VA examination to include a computed tomography (CT) scan if feasible.

Claim - Right Knee Disability

The Veteran filed the instant claim for service connection for a leg disability, later classified as a right knee disability, in September 2009.  He contends that he injured his right knee in service when he fell, reacting to incoming rounds during an attack.

As noted above, given that the claimed stressor of falling due to an attack is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay statements are accepted as conclusive evidence of the occurrence of a claimed combat stressor.

VA treatment records in September 2006 showed a diagnosis of severe osteoarthritis of the knees, right greater than left.

A private treatment record in November 2006 showed a diagnosis of osteoarthrosis, right knee.

The Veteran had a total knee replacement in November 2006.

The Veteran was afforded a VA examination in February 2011 in which he reported a right knee condition in 1969 when he fell on his right knee in a combat situation in Vietnam.  The VA examiner diagnosed osteoarthritis and opined that the condition was not due to, caused by, or a result of his military service; there was no indication that he had any chronic ongoing problems since the time of his discharge with the osteoarthritis.  The examiner also stated that the Veteran was not seen for the knee condition until 2006; the medical records are silent for entries pertaining to the right knee for more than 30 years.  

Again, the Board finds that the Veteran's statements are sufficient to verify the occurrence of the in-service fall; therefore, under the circumstances, remand for an addendum opinion is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to both issues on appeal.

2.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of his cervical strain.  The claims folder must be made available to and reviewed by the examiner.  All necessary  studies should be performed, to include a CT scan.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the cervical strain had its onset in service or is otherwise related to service, to specifically include the conceded shell fragment injury.  Reasons and bases for all conclusions should be provided. 

3.  Then, the claims folders should be returned to the VA examiner who conducted the February 2011 VA examination.  After reviewing the claims folder and previous examination report, the examiner should provide an addendum in which he or she should express an opinion as to whether there is a 50 percent or better probability that any knee disability, including osteoarthritis, had its onset in service or is otherwise related to service, specifically considering the inservice fall on the right knee.  

The rationale for any opinion expressed must also be provided.  If the February 2011 examiner is no longer available, the claims folder should be reviewed by another physician with sufficient expertise who should provide the required opinions with supporting rationale.  

4.  The RO or the AMC should undertake any additional development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate these remanded claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claim folders are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


